     Case 1:20-cv-00406-NONE-BAM Document 14 Filed 05/18/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES LUEDTKE,                                      Case No. 1:20-cv-00406-NONE-BAM (PC)
12                       Plaintiff,                       ORDER VACATING FINDINGS AND
                                                          RECOMMENDATIONS REGARDING
13            v.                                          PLAINTIFF’S MOTION FOR
                                                          PRELIMINARY INJUNCTION
14    CIOLLI, et al.,                                     (ECF No. 9)
15                       Defendants.                      ORDER GRANTING PLAINTIFF’S MOTION
                                                          TO PROCEED IN FORMA PAUPERIS
16                                                        (ECF No. 13)
17                                                        ORDER DIRECTING PAYMENT OF
                                                          INMATE FILING FEE BY USP ATWATER
18

19          Plaintiff James Luedtke (“Plaintiff”) is a federal prisoner proceeding pro se in this action

20   filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

21   388 (1971). Plaintiff initiated this action on March 19, 2020, together with a motion to proceed in

22   forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1, 2.)

23          On March 19, 2020, the Court denied Plaintiff’s motion to proceed in forma pauperis,

24   without prejudice, as incomplete, due to Plaintiff’s failure to submit a certified copy of his trust

25   account statement and to have the certification section of the form completed by the institution of

26   incarceration. (ECF No. 5.) Plaintiff was directed to file a completed application within thirty

27   days from the date of service of that order. (Id.)

28   ///
                                                          1
     Case 1:20-cv-00406-NONE-BAM Document 14 Filed 05/18/20 Page 2 of 3

 1            On April 3, 2020, Plaintiff filed a motion requesting a court order directing Defendant

 2   Ciolli or one of his subordinates to send the Court the requested copy of Plaintiff’s trust account

 3   statement. (ECF No. 7.) On April 7, 2020, the Court construed the request as a motion for

 4   preliminary injunction, and issued findings and recommendations that Plaintiff’s motion be

 5   denied for lack of jurisdiction. (ECF No. 9.) Those findings and recommendations were served

 6   on Plaintiff and contained notice that any objections were to be filed within fourteen (14) days

 7   after service. (Id. at 4–5.) The Court also ordered the Clerk of the Court to forward a copy of the

 8   order to the Warden’s Office and Litigation Coordinator at Plaintiff’s current institution, and

 9   extended the deadline for Plaintiff to submit a completed in forma pauperis application by thirty

10   (30) days from the date of service of those findings and recommendations. (Id. at 4.)

11            On April 27, 2020, Plaintiff filed a renewed motion to proceed in forma pauperis, together

12   with a copy of his inmate trust account statement. (ECF No. 13.) As Plaintiff has now obtained

13   the required copy of his inmate trust account statement, it appears Plaintiff’s motion for

14   preliminary injunction, as well as the Court’s findings and recommendations that the motion

15   should be denied, are now moot.

16            Upon review of the renewed application, the Court finds Plaintiff has made the showing

17   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

18   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

19   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent

20   (20%) of the preceding month’s income credited to Plaintiff’s trust account. The Warden of USP
21   Atwater is required to send to the Clerk of the Court payments from Plaintiff’s trust account each

22   time the amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28

23   U.S.C. § 1915(b)(2).

24            Accordingly, IT IS HEREBY ORDERED that:

25         1. The April 7, 2020 findings and recommendations regarding Plaintiff’s motion for

26            preliminary injunction, (ECF No. 9), are VACATED;
27         2. Plaintiff's application to proceed in forma pauperis, (ECF No. 13), is GRANTED;

28   ///
                                                        2
     Case 1:20-cv-00406-NONE-BAM Document 14 Filed 05/18/20 Page 3 of 3

 1      3. The Warden of USP Atwater or his or her designee shall collect payments from Plaintiff’s

 2         prison trust account in an amount equal to twenty per cent (20%) of the preceding month’s

 3         income credited to the prisoner’s trust account and shall forward those payments to the

 4         Clerk of the Court each time the amount in the account exceeds $10.00, in accordance

 5         with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to

 6         the Clerk of the Court. The payments shall be clearly identified by the name and number

 7         assigned to this action;

 8      4. The Clerk of the Court is directed to serve a copy of this order and a copy of Plaintiff’s in

 9         forma pauperis application on the Warden of USP Atwater; and

10      5. The Clerk of the Court is directed to serve a copy of this order on the Financial

11         Department, U.S. District Court, Eastern District of California.

12
     IT IS SO ORDERED.
13

14      Dated:    May 18, 2020                               /s/ Barbara    A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
